FLANDERS CORPORATION

LONG TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT




Unless otherwise defined herein, the terms defined in the Flanders Corporation
Long Term Incentive Plan ("the "Plan") shall have the same defined meanings in
this Option Agreement.




1.

NOTICE OF STOCK OPTION GRANT




Optionee:

Steve K Clark




You have been granted an option (the "Option") to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:




Date of Grant:

August 24, 2004




Exercise Price per Share:

$8.60




Total Number of Shares:

500,000




Type of Option:

    Incentive Stock Option




 X  Nonstatutory Stock Option




Term/Expiration Date:

August 24, 2009










     Vesting Schedule:




This Option is fully vested upon issuance.




Termination Period:




This Option may be exercised for 90 days after termination of employment or
consulting relationship, or such longer period as may be applicable upon death
or disability of Optionee as provided in the Plan, but in no event later than
the Term/Expiration Date as provided above.




2.

AGREEMENT




(a)

Grant of Option.  Flanders Corporation, a North Carolina corporation (the
"Company"), hereby grants to the Optionee named in the Notice of Stock Option
Grant in Section 1 above (the "Optionee"), an option (the "Option") to purchase
a total number of shares of Common Stock (the "Shares") set forth in Section 1,
at the exercise price per share set forth in Section 1 (the "Exercise Price")
subject to the terms, definitions and provisions of the Plan adopted by the
Company, which is incorporated herein by reference.




If designated in Section 1 as an Incentive Stock Option, this Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
 However, if this Option is intended to be an Incentive Stock Option, to the
extent that it exceeds the $100,000 rule of Code Section 422(d) it shall be
treated as a Nonstatutory Stock Option.




(b)

Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Exercise Schedule set out in Section 1 and with the
provisions of of the Plan as follows:




(c)

Right to Exercise.




(i)

This Option may not be exercised for a fraction of a share.




(ii)

In the event of Optionee's death, disability or other termination of employment,
the exercisability of the Option is governed by Sections 6, 7 and 8 below,
subject to the limitation contained in subsection 2(i)(c).




(iii)

In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in Section 1.




(d)

Method of Exercise.  This Option shall be exercisable by written notice (in the
form attached as Exhibit A) which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as to the holder's investment
intent with respect to such shares of Common Stock as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised upon
receipt by the Company of such written notice accompanied by the Exercise Price.




No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
 Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such Shares.




3.

OPTIONEE'S REPRESENTATIONS.  In the event the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act of
1933, as amended ("1933 Act"), at the time this Option is exercised, Optionee
shall, if required by the Company, concurrently with the exercise of all or any
portion of this Option, deliver to the Company his Investment Representation
Statement in the form attached hereto as Exhibit B.




4.

METHOD OF PAYMENT.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:




(a)

cash; or




(b)

check; or




(c)

surrender of other shares of Common Stock of the Company which (A) in the case
of Shares acquired pursuant to the exercise of a Company option, have been owned
by the Optionee for more than six (6) months on the date of surrender, and
(B) have a fair market value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or




(d)

delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan pro­ceeds required to pay the exercise price.




5.

RESTRICTIONS ON EXERCISE.  This Option may not be exercised until such time as
the Plan has been approved by the shareholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations ("Regulation G") as
promulgated by the Federal Reserve Board.  As a condition to the exercise of
this Option, the Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.




6.

TERMINATION OF RELATIONSHIP.  In the event an Optionee's Continuous Status as an
Employee or Consultant terminates, Optionee may, to the extent otherwise so
entitled at the date of such termination (the "Termination Date"), exercise this
Option during the 90-day Termination Period set out in Section 1.  To the extent
that Optionee was not entitled to exercise this Option at the date of such
termination, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.




7.

DISABILITY OF OPTIONEE.  Notwithstanding the provisions of Section 6 above, in
the event of termination of an Optionee's consulting relationship or Continuous
Status as an Employee as a result of his or her disability, Optionee may, but
only within 180 days from the date of such termination (and in no event later
than the expiration date of the term of such Option as set forth in this Option
Agreement), exercise the Option to the extent otherwise entitled to exercise it
at the date of such termination; provided, however, that if such disability is
not a "disability" as such term is defined in Section 22(e)(3) of the Internal
Revenue Code, in the case of an Incentive Stock Option such Incentive Stock
Option shall automatically convert to a Nonstatutory Stock Option on the day
three months and one day following such termination.  To the extent that
Optionee was not entitled to exercise the Option at the date of termination, or
if Optionee does not exercise such Option to the extent so entitled within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.




8.

DEATH OF OPTIONEE.  In the event of termination of Optionee's Continuous Status
as an Employee or Consultant as a result of the death of Optionee, the Option
may be exercised at any time within 180 days following the date of death (but in
no event later than the date of expiration of the term of this Option as set
forth in Section 10 below), by Optionee's estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the Optionee could exercise the Option at the date of death.




9.

NON-TRANSFERABILITY OF OPTION.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by him.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.




10.

TERM OF OPTION.  This Option may be exercised only within the term set out in
Section 1, and may be exercised during such term only in accordance with the
Plan and the terms of this Option.  The limitations set forth in the Plan
regarding Options designated as Incentive Stock Options and Options granted to
more than ten percent (10%) shareholders shall apply to this Option.




11.

TAXATION UPON EXERCISE OF OPTION.  Optionee understands that, upon exercising a
nonstatutory Option, he or she will recognize income for tax purposes in an
amount equal to the excess of the then fair market value of the Shares over the
exercise price.  However, the timing of this income recognition may be deferred
for up to six months if Optionee is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act").  If the Optionee is an
employee, the Company will be required to withhold from Optionee's compensation,
or collect from Optionee and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income.  Additionally, the Optionee
may at some point be required to satisfy tax withholding obligations with
respect to the disqualifying disposition of an Incentive Stock Option. The
Optionee shall satisfy his or her tax withholding obligation arising upon the
exercise of this Option out of Optionee's compensation or by payment to the
Company.




12.

"MARKET STAND-OFF" AGREEMENT.  Optionee hereby agrees, if requested by the
Company and an underwriter of Common Stock (or other equity securities) of the
Company, not to sell or otherwise transfer or dispose of any Common Stock (or
other equity securities) of the Company held by the Optionee during the 180 day
period following the date of a final prospectus of the Company, filed under the
1993 Act.  The Company may impose "stop transfer" instructions with respect to
any shares held by Optionee subject to the foregoing restriction until the end
of such 180 day period.




13.

TAX CONSEQUENCES.  Set forth below is a brief summary as of the date of this
Option of some of the federal and state tax consequences of exercise of this
Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.




(a)

Exercise of ISO.  If this Option qualifies as an ISO, there will be no regular
federal income tax liability or state income tax liability upon the exercise of
the Option, although the excess, if any, of the fair market value of the Shares
on the date of exercise over the Exercise Price will be treated as an adjustment
to the alternative minimum tax for federal tax purposes and may subject the
Optionee to the alternative minimum tax in the year of exercise.




(b)

Exercise of ISO following Disability.  If the Optionee's Continuous Status as an
Employee or Consultant terminates as a result of disability that is not total
and permanent disability as defined in Section 22(e)(3) of the Internal Revenue
Code, to the extent permitted on the date of termination, the Optionee must
exercise an ISO within 90 days of such termination for the ISO to be qualified
as an ISO.  




(c)

Exercise of Nonstatutory Stock Option.  There may be a regular federal income
tax liability and state income tax liability upon the exercise of a Nonstatutory
Stock Option.  The Optionee will be treated as having received compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price.  If Optionee is an employee, the Company will be required to withhold
from Optionee's compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.




(d)

Disposition of Shares.  In the case of an ISO, if Shares are held for at least
one year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal and state income tax purposes.  In the case
of an ISO, if Shares transferred pursuant to the Option are held for at least
one year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares will also be treated as
long-term capital gain for federal income tax purposes.  If Shares purchased
under an ISO are disposed of within such one-year period or within two years
after the Date of Grant, any gain realized on such disposition will be treated
as compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (1) the fair market
value of the Shares on the date of exercise, or (2) the sale price of the
Shares.




(e)

Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition.  Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.




Flanders Corporation

a North Carolina corporation







By: _____________________________

Its: _____________________________




OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY'S LONG TERM INCENTIVE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH HIS RIGHT OR THE COMPANY'S RIGHT TO TERMINATE HIS
EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.




Optionee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof.  Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option.







Dated: _______________

_____________________________________

Optionee







--------------------------------------------------------------------------------

EXHIBIT A




LONG TERM INCENTIVE PLAN

EXERCISE NOTICE




Flanders Corporation

531 Flanders Filters Road

Washington, NC  27889

Attention:  Chief Financial Officer




1.

EXERCISE OF OPTION.  Effective as of today, ___________, 19__, the undersigned
("Optionee") hereby elects to exercise Optionee's option to purchase _________
shares of the Common Stock (the "Shares") of Flanders Corporation (the
"Company") under and pursuant to the Flanders Corporation Long Term Incentive
Plan (the "Plan") and the [  ] Incentive [  ] Nonstatutory Stock Option
Agreement dated April 1, 1999 (the "Option Agreement").




2.

REPRESENTATIONS OF OPTIONEE.  Optionee acknowledges that Optionee has received,
read and understood the Plan and the Option Agreement and agrees to abide by and
be bound by their terms and conditions.




3.

RIGHTS AS SHAREHOLDER.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in of the Plan.  




4.

TAX CONSULTATION.  Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee's purchase or disposition of the Shares.
 Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or dis­position of the
Shares and that Optionee is not relying on the Company for any tax advice.




5.

RESTRICTIVE LEGEND.  Optionee understands and agrees that in the event the
Shares are not registered, the Company shall cause the legend set forth below or
legends sub­stan­tially equivalent thereto, to be placed upon any certificate(s)
evidencing ownership of the Shares together with any other legends that may be
required by state or federal securities laws:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "1933 ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED

OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE 1933 ACT OR SUCH
APPLICABLE STATE SECURITIES LAWS, OR, IN THE OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPO­THECATION IS IN COMPLIANCE THEREWITH.




6.

SUCCESSORS AND ASSIGNS.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.




7.

INTERPRETATION.  Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company's
Board of Directors or the committee thereof that administers the Plan, which
shall review such dispute at its next regular meeting.  The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.




8.

GOVERNING LAW; SEVERABILITY.  This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina excluding that body
of law pertaining to conflicts of law.  Should any provision of this Agreement
be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.




9.

NOTICES.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.




10.

FURTHER INSTRUMENTS.  The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.




11.

DELIVERY OF PAYMENT.  Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

--------------------------------------------------------------------------------




12.

ENTIRE AGREEMENT.  The Plan and Option Agreement are incorporated herein by
reference.  This Agreement, the Plan, the Option Agreement and the Investment
Representation Statement con­sti­tute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof.




Submitted by:

Accepted by:




OPTIONEE:

Flanders Corporation







By:_______________________________

Its:______________________________

______________________________________

      (Signature)







Address:

Address:

___________________________

_________________________________

   

___________________________

_________________________________

--------------------------------------------------------------------------------

 

EXHIBIT B




INVESTMENT REPRESENTATION STATEMENT




OPTIONEE

 :

_______________




COMPANY

 :

Flanders Corporation




SECURITY

 :

Common Stock




AMOUNT

 :




DATE

 :







In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:




(a)

Optionee is aware of the Company's business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the securities.  Optionee is acquiring these
securities for investment for Optionee's own account only and not with a view
to, or for resale in connection with, any "distribution" thereof within the
meaning of the Securities Act of 1933, as amended (the "1933 Act").




(b)

Optionee acknowledges and understands that the securities constitute "restricted
securities" under the 1933 Act and have not been registered under the 1933 Act
in reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of Optionee's investment intent as
expressed herein.  In this connection, Optionee understands that, in the view of
the Securities and Exchange Commission, the statutory basis for such exemption
may be unavailable if Optionee's representation was predicated solely upon a
present intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one year or
any other fixed period in the future.  Optionee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the 1933 Act or an exemption from such regis­tration is available.
 Optionee further acknowledges and understands that the Company is under no
obligation to register the securities.  Optionee understands that the
certificate evidencing the securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
regis­tra­tion is not required under federal and applicable state securities
laws, in the opinion of counsel satisfactory to the Company.

--------------------------------------------------------------------------------




(c)

Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the 1933 Act, which, in substance, permit limited public
resale of "restricted securities" acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
condi­tions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the 1933 Act.  In the event the Company becomes subject
to the report­ing requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the securities exempt under Rule 701 may be
resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including:  (1) the resale being made through a broker in an
unsolicited "broker's transaction" or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.




In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than two years after the party has pur­chased, and made full
payment for, within the meaning of Rule 144, the securities to be sold; and, in
the case of an affiliate, or of a non-affiliate who has held the securities less
than three years, the satisfaction of the conditions set forth in sections (1),
(2), (3) and (4) of the paragraph immediately above.




(d)

Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satis­fied, registration under the 1933
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rules 144 and 701 are not
exclusive, the Staff of the Securities and Exchange Commission has expressed its
opinion that persons proposing to sell private placement securities other than
in a registered offering and otherwise than pursuant to Rules 144 or 701 will
have a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales, and that such persons and
their respective brokers who participate in such transactions do so at their own
risk.  Optionee understands that no assurances can be given that any such other
regis­tra­tion exemption will be available in such event.




Signature of Optionee:




___________________________




Date:________________, 19__